Benham, Judge.
This court having entered on November 17, 1987, a judgment in the above-styled case (185 Ga. App. 188 (363 SE2d 580) (1987)), reversing the judgment of the trial court; and the judgment of this court having been reversed by the Supreme Court in American Centennial Ins. Co. v. Flowery Branch Nursing Center, 258 Ga. 222 (367 SE2d 788), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Banke, P. J., and Carley, J., concur.